OPINION OF THE COURT
PETER WEBSTER, Circuit Judge.
Appellant, plaintiff in the trial court, appeals a final judgment in its favor entered after a nonjury trial. Plaintiff’s action was based upon an alleged breach by defendants of a contract to pay for services rendered to defendants. The trial court awarded plaintiff $126.73, and reserved jurisdiction to award attorney fees, pursuant to the contract, and costs. However, plaintiff claims that, according to the terms of the contract, it is entitled to $3,780.19.
A trial court’s final judgment is clothed with a presumption of correctness. Plaza Builders, Inc. v Regis, 502 So.2d 918 (Fla. 2d DCA 1986). Its findings of fact will not be disturbed if there is competent, substantial evidence to support them. Parsons v Motor Homes of America, Inc., 465 SO.2d 1285 (Fla. 1st DCA 1985). This Court has carefully reviewed the trial court’s findings of fact and the legal conclusions based thereon, and has tested them against the evidence presented at trial. In this Court’s opinion, there is competent, substantial evidence in the record to support the trial court’s findings of fact; *150and the trial court correctly applied the law to the facts as found by it. Accordingly, appellant has failed to demonstrate error.
The final judgment appealed is, therefore, AFFIRMED.